DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both replacement  and product pipe(page 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both product pipe and existing pipe (page 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "11" and "12" have both been used to designate product pipe (page 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 line 15, “the carriage” lacks clear antecedent basis.
Claim 2 line 4, “the pipe” lacks clear antecedent basis.
Claim 3 line 2, calls for “a carriage”; claim 1 line 15 calls for “the carriage”; it is unclear if and how they are related.
Claim 3 line 3 calls for “the pipe”; however, it is unclear how it relates back to “pipe” and “existing pipe” in claims 2 and 1.
Claim 5 line 8 calls for “the pipe”; claim 5 line 2 calls for “existing pipe”; it is unclear if and how they are related.
Claims 7,8, 10, it is unclear how “pipe” relates back to “existing pipe” called for in claim 5.
Claim 10 is confusing because claim 10 line 2 calls for “without pulling the pipe”; claim 5 calls for “without moving the pipe”; it is unclear if and how they are related.
Claim 12 line 1 calls for “the support structure”; claim 11 line 2 calls for “a stationary support structure”; it is unclear if and how they are related.
Claim 14 line 2 calls for “a wire”; claim 14 line 1 calls for “a wire”; it is unclear if and how they are related.
Claim 14 line 2 calls for “a pipe”; claim 14 line 1 calls for “a pipe”; it is unclear if and how they are related.
Claim 17 lines 2,3 “the wire rope” lacks clear antecedent basis.
Claim 18 line 5 calls for “a first wire clamp”; claim 15 line 2 calls for “a first wire clamp”; it is unclear if and how they are related.

Claim 20 line 1, “the second wire” lacks clear antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrick et al. (US 20020081154) in view of Putnam (US 20020081155) and Putnam (US 20060088384).
Herrick et al. discloses a known method comprising: disposing a wire strand (22) through an existing pipe (12), the existing pipe having first and second ends and an underground section disposed between the first and second ends (see Fig. 1);
securing the wire strand to a pipe puller (18) at the second end of the existing pipe;

Putnam ‘155 teaches gripping a wire strand with a first wire clamp (see Figs 1A, 2) at the first end of the existing pipe; while the first wire clamp is gripping the wire strand, moving the first wire clamp away from the first end of the existing pipe; after the step of moving the first wire clamp away from the first end of the existing pipe, securing the wire strand with winch (46, para 0039); thereafter, releasing the grip of the first wire clamp and moving the first wire clamp toward the first end of the existing pipe; thereafter, gripping the wire strand with the first wire clamp; and thereafter, moving the carriage (31,33) away from the first end of the existing pipe with the wire strand gripped by the first wire clamp.
Putnam ‘384 teaches gripping the wire strand with a first wire clamp (32, Figs. 10-14) at the first end of the existing pipe; while the first wire clamp is gripping the wire strand, moving the first wire clamp away from the first end of the existing pipe; after the step of moving the first wire clamp away from the first end of the existing pipe, securing the wire strand with a second wire clamp (5, Figs. 10-14); thereafter, releasing the grip of the first wire clamp and moving the first wire clamp toward the first end of the existing pipe; thereafter, gripping the wire strand with the first wire clamp; and thereafter, moving the  wire strand gripped by the first wire clamp.
It would have been considered obvious to one of ordinary skill in the art to modify Herrick et al. by replacing its hydraulic gripping system as the hydraulic gripping system as taught by Putnam ‘155 since such a modification facilitates the replacement of existing pipeline.
It would have been considered obvious to one of ordinary skill in the art to further modify Herrick et al. (as modified above) to secure the wire strand with a second wire clamp as taught by Putnam ‘384 since such a modification would maintain tension being applied in the extraction of the old pipeline.
Claim(s) 5,13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nikiforuk et al. (US 6149349).
Nikiforuk et al. teaches a method comprising disposing a wire (26, Figs. 1, 9-11) through an existing pipe (1), the existing pipe having first and second ends and an underground section disposed between the first and second ends, wherein a first direction is defined as being from the second end toward the first end; anchoring the wire to the existing pipe at the second end; thereafter, pulling the wire in the first direction from the first end without moving the pipe, thereby stretching the wire; and thereafter, while maintaining the wire in tension, pulling the existing pipe and the wire in the first direction from the first end (col. 9 line 40+).
.
Claim(s) 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nikiforuk et al. (US 6149349).
Nikiforuk et al. discloses a method of tensioning a wire (26, Figs. 1,9-11) prior to extraction of a pipe (1), comprising: placing a wire (26, Figs. 1,9-11) within a pipe (1), the pipe having a first end and a second end; at the second end, securing the wire to the pipe; at the first end, pulling the wire without moving the pipe until the wire is at a 5 desired tension, wherein the desired tension is less than the force required to overcome an adhering bond between the pipe and an underground environment (see col. 9 line 40+).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikiforuk et al. in view of Putnam (US 20060088384).
Nikiforuk et al. discloses the invention substantially as claimed.  However, Nikiforuk et al. is silent about including a first wire clamp and second wire clamp operation as called for in claims 6,7.  Putnam ‘384 teaches the first wire clamp and second wire clamp operation as called for in claims 6,7 (see 32,5, Figs. 10-14).  It would have been considered obvious to one of ordinary skill in the art to modify Nikiforuk et al. by replacing its hydraulic extraction system with the hydraulic extraction system (wire clamping system) as taught by Putnam ‘384 since such a modification facilitates the removal/replacement of piping system.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikiforuk et al. in view of Putnam (US 20060088384).
Nikiforuk et al. discloses the invention substantially as claimed.  However, Nikiforuk et al. is silent about gripping the wire with a first wire clamp; while gripping the wire, pulling the first wire clamp without moving the pipe; thereafter, gripping the wire with a second wire clamp; and thereafter, releasing the wire with the first wire clamp, thereafter, moving the first wire clamp toward the first end of the pipe; thereafter, gripping the wire with the first wire clamp; and thereafter, pulling the first wire clamp without moving the pipe. Putnam ‘384 teaches gripping the wire with a first wire clamp (32, Figs. 10-14); while gripping the wire, pulling the first wire clamp; thereafter, gripping the wire with a second wire clamp (5, Figs. 10-14); and thereafter, releasing the wire with the first wire 
Re claim 17, wherein the step of gripping the wire comprises: moving a plurality of jaws toward the wire rope such that a space between the plurality of jaws is smaller than the diameter of the wire rope (40, see Figs. 10-14, of Putnam ‘384).
Re claim 18, a pipe pulling apparatus (see Figs. 10-14 of Putnam ‘384), the pipe pulling apparatus comprising: a stationary frame; a carriage movable (part of 90 that moves) relative to the stationary frame; a first wire clamp (32) supported on the carriage; and a second wire clamp (5) configured for support on the stationary frame; wherein the step of pulling the wire is performed by the pipe pulling apparatus
Re claim 19, comprising: gripping the wire with the first wire clamp; with the carriage, pulling the first wire clamp away from the pipe; supporting the second wire clamp on the stationary frame such that the second wire clamp is not permitted to move toward the pipe; gripping the wire with the second wire clamp; and thereafter, releasing the wire with the first wire clamp (see 32, 5, Figs. 10-14 of Putnam ‘384).


Allowable Subject Matter
Claims 2-4, 8-12, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
2/26/2022